{¶ 9} I concur with the majority opinion but write separately because I would find the third assignment of error dispositive.
 {¶ 10} In his third assignment of error, Sims argues that the trial court erred when it failed to inform him of post-release control at the sentencing hearing. The Ohio Supreme Court has held that "when a trial court fails to notify an offender about post-release control at the sentencing hearing but incorporates that notice into its journal entry imposing sentence, it fails to comply with the mandatory provisions of R.C. 2929.19(B)(3)(c) and (d), and, therefore, the sentence must be vacated and the matter remanded to the trial court for resentencing." State v. Jordan,104 Ohio St. 3d 21, 28, 2004-Ohio-6085, 817 N.E.2d 864.
 {¶ 11} The State concedes that the trial court did not inform Sims of post-release control at the hearing. Therefore, I would vacate the sentence and remand for resentencing which must include notification of post-release control.